 



OHR Pharmaceutical, Inc 8-K [ohr-8k_050817.htm]

Exhibit 10.1 

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”), dated as of May 12, 2017, is between
Ira Greenstein (“Greenstein”) and Ohr Pharmaceutical, Inc., a Delaware
corporation (the “Company”), collectively, the “Parties.”

 



WHEREAS, Greenstein voluntarily determined to resign as (i) a member of the
board of directors of the Company, including his position as Chairman of the
Board and a member of the compensation committee of the board of directors of
the Company, and (ii) a consultant to the Company, including his position as
General Counsel to the Company;

 

WHEREAS, in recognition of Greenstein’s past services and contributions to the
Company, including, without limitation, serving as Chairman of the Board of the
Company since 2007 and General Counsel of the Company since 2015, the Company
desires to provide Greenstein with certain payments; and

 

WHEREAS, the Parties hereto desire to set forth in writing the terms and
conditions governing such resignation and payments. 



 

For the consideration set forth in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree to the following:

 

1.Resignation as a Director and Consultant. Greenstein hereby confirms that,
effective May 8, 2017, he resigned as (i) a member of the board of directors of
the Company, including his position as Chairman of the Board of the Company and
as a member of the compensation committee of the board of directors of the
Company, and (ii) a consultant to the Company, including his position of General
Counsel to the Company and any other position held by Greenstein at the Company
and its subsidiaries. From and after the date hereof, Greenstein agrees not to
represent that he is a director or consultant of the Company and shall have no
further rights or responsibilities with regard to the Company. No later than May
12, 2017, the Company shall publicly disclose, in accordance with the rules and
regulations of the Nasdaq Stock Market and the Securities and Exchange
Commission, that Greenstein is no longer a director and consultant of the
Company and the Company hereby agrees and acknowledges that, from and after the
date hereof, Greenstein shall have no further rights or responsibilities with
regard to the Company.

 

2.Separation Pay. In recognition of Greenstein’s past services and contributions
to the Company, including, without limitation, serving as Chairman of the Board
of the Company since 2007 and General Counsel of the Company since 2015, the
Company shall pay Greenstein a separation payment in the amount of Two Hundred
Fifty Thousand Dollars and No Cents ($250,000) (the “Separation Pay”), which
amount includes all reimbursable business expenses. The Separation Pay shall be
paid in five (5) equal annual installments over a term of five (5) years on or
before June 30 of each year, commencing June 30, 2017, in accordance with
Company’s regular payroll practices and less applicable deductions and
withholdings.

 

3.Stock Options. Each vested stock option of the Company held by Greenstein will
remain exercisable for the remaining term of such option. Each unvested stock
option of the Company held by Greenstein will fully vest on the date hereof and
will remain exercisable for the remaining term of such option.

 

4.Non-Disparagement. Each of the Parties agrees that Greenstein’s resignation
from the board of directors of the Company and as a consultant to the Company is
voluntary and that each shall refrain from making any statements to the
contrary. Each of the Parties hereby agrees that it shall not disparage any of
the other Party, such other Party’s businesses, or business reputation, nor will
any party make any public derogatory or negative remarks to any third party.

 

5.Confidentiality. As a director and consultant of the Company, Greenstein had
access to confidential information, trade secrets and other proprietary
information of vital importance to the Company and its subsidiaries
(collectively “Confidential Information”). Consequently, Greenstein covenants
and agrees that all Confidential Information shall be held in a fiduciary
capacity and treated as confidential by him and shall not be disclosed,
communicated or divulged by him or used by him for the benefit of any person or
entity unless expressly authorized in writing by the Company, or unless the
Confidential Information becomes generally available to the public otherwise
than through disclosure by Greenstein. Greenstein agrees that the restrictions
set forth in the preceding sentence shall be in force for five (5) years from
the effective date, or longer if the information qualifies as a trade secret
under New York or otherwise protected by law.

 



1 

 

  

6.Return of Property/Documents/Data. Greenstein acknowledges and agrees that (a)
all of the Company’s materials, documents and data used, prepared or collected
by Greenstein as part of his membership on the board of directors of the Company
and as being a consultant to the Company, in whatever form, and (b) all
Confidential Information that came into his possession while a member of the
board of directors of the Company and as a consultant to the Company (whether
prepared by him or by others), are and will remain the property of the Company.
Greenstein represents and warrants that he has returned any and all Confidential
Information in his possession or control. This includes all electronic data and
records, as well as all documents and other materials of any kind that
constitute or contain any Confidential Information, regardless of how stored or
maintained, including all originals, copies, and compilations and all
information stored or maintained on computer, tapes, discs, or any other form of
technology.

   

7.Miscellaneous.

 

(a)Modification. No provision of this Agreement may be changed, altered or
modified except in writing signed by each of the Parties, which writing shall
specifically reference this Agreement and the provision which the Parties intend
to waive or modify.

 

(b)Applicable Law. This Agreement has been entered into in and shall be governed
by and construed under the laws of the state of New York without regard to
conflict of law provisions.

 

(c)Waiver. The waiver by any Party to this Agreement of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent or simultaneous breach of the same or different provisions.

 

(d)Entire Agreement. This Agreement constitutes a single integrated contract
expressing the entire agreement of the Parties hereto. There are no other
agreements, written or oral, express or implied, between the parties hereto,
concerning the subject matter hereof.

 

(e)Severability. If any single covenant or provision in this Agreement shall be
found unenforceable, it shall be severed and the remaining covenants and
provisions enforced in accordance with the tenor of the Agreement.

 

This Agreement consists of two pages 

 

/s/ Ira Greenstein



 

5/12/2017

IRA GREENSTEIN   Date

 

Agreed by OHR PHARMACEUTICAL, INC.

  

/s/ Jason S. Slakter, MD   5/12/2017 By:  Jason S. Slakter, MD   Date





Its: 

CEO

   

 

2 